Court of Appeals, State of Michigan

                                              ORDER
                                                                              Stephen L. Borrello
People of MI v John Edward Barritt                                              Presiding Judge

Docket No.    341984                                                          Michael J. Kelly

LC No.        15-038224-FC                                                    Mark T . Boonstra
                                                                                Judges


               The Court orders that the August 9, 20 18 majority and dissenting opinions are hereby
AMENDED. The opinions contained the following clerical error: Lower court number 15-038244-FC is
incorrect and has been corrected to show the correct lower court number 15-038224-FC.

              In all other respects, the August 9, 2018 opinion remains unchanged.




                          tru , cop "'otcrcd m1d cc11ifii..:d b. J rome W. Zin1m r Jr.,   hi f




                               AUG 1 6 2018
                                       Dme